Citation Nr: 0729183	
Decision Date: 09/17/07    Archive Date: 10/01/07

DOCKET NO.  03-02 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUES

1.	Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.	Entitlement to service connection for diabetes mellitus 
claimed as a result of herbicide exposure. 



REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1968 to 
December 1970.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2002 RO decision denying service 
connection for diabetes mellitus and a December 2002 RO 
decision denying service connection for PTSD.  The veteran's 
claim for service connection for diabetes mellitus was 
remanded in January 2004 and June 2005 for additional 
development.  

Additional evidence was submitted by the veteran in August 
2007, following certification of the appeal to the Board.  
The veteran did not provide a waiver of RO consideration of 
the evidence.  See 38 C.F.R. § 20.1304(c) (2006).  The 
additional evidence, which consists of a letter written by 
the veteran, asserts contentions that were previously 
considered by the RO.  Furthermore, as the evidence does not 
provide a medical diagnosis of PTSD or of diabetes mellitus 
Type 2, it does not have a bearing on the issues on appeal.  
The Board finds that the evidence is not pertinent and 
referral to the RO for initial review is not required.  38 
C.F.R. § 20.1304(c).


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	Diabetes mellitus Type I was not present in service, did 
not manifest within one year of the veteran's discharge from 
service, and was not etiologically related to service.

3.	The competent medical evidence of record does not include 
a diagnosis of PTSD.  




CONCLUSIONS OF LAW

1.	Diabetes mellitus was not incurred in or aggravated by 
service or may be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1116 (West 2002 and Supp. 
2005); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2006).  

2.	PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The notice must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini, 18 Vet. App. at 
120-21.  

A VCAA notice must be provided to a claimant before the 
agency of original jurisdiction issues the initial 
unfavorable decision on a claim for VA benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).  In the present 
case, the RO provided the veteran with notice of the VCAA in 
May 2002, prior to the initial decision on the claim for 
service connection for diabetes mellitus in June 2002, and 
again provided notice in November 2006, after the initial 
decision on the claim for service connection for PTSD.  The 
RO also provided notice regarding how effective dates and 
disability ratings are determined in March 2006.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  Therefore, the timing 
requirement for a VCAA notice regarding the issue of service 
connection for diabetes mellitus has been met and to decide 
that issue on appeal would not be prejudicial to the 
claimant.  

Regarding the issue of service connection for PTSD, the 
enhanced duty to notify provisions under the VCAA were not 
met prior to the initial unfavorable agency of original 
jurisdiction decision on the claim, however, the Board finds 
that any defects with respect to the timing of the VCAA 
notice requirements were harmless errors in this case.  The 
claim was readjudicated subsequent to the VCAA notice in 
April 2003, February 2007 and June 2007, which included a 
discussion of the facts of the claim, pertinent laws and 
regulations, notification of the bases of the decision, and a 
summary of the evidence considered to reach the decision.  
Furthermore, the veteran has been provided with every 
opportunity to submit evidence and arguments in support of 
his claim, to respond to VA notices, and to participate 
effectively in the processing of the claim.  In fact, in July 
2007, the veteran submitted a VCAA Notice Response indicating 
he did not have any other information or evidence to 
substantiate his claim.  Therefore, the Board concludes that 
VA satisfied its duty to notify the claimant and there is no 
outstanding duty to inform the claimant that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.

The Board finds that VA has fulfilled its duty to notify the 
claimant.  In the VCAA correspondence, the RO apprised the 
claimant of the information and evidence necessary to 
substantiate the claim.  The correspondence also advised the 
claimant of what the evidence must show to establish the 
claim.  Additionally, the RO described which information and 
evidence that the claimant was to provide, and which 
information and evidence that VA will attempt to obtain on 
the claimant's behalf.  See Quartuccio, 16 Vet. App. at 187.  

The Board also observes that the VCAA notice advised the 
claimant to inform VA about any additional information or 
evidence that VA should try to obtain on the claimant's 
behalf.  The notice requested that the claimant send the 
evidence in his possession to VA.  Furthermore, the notice 
requested that the claimant provide additional information or 
evidence regarding the records of treatment for the claimed 
disability.  The VA essentially requested any and all 
evidence in the claimant's possession in support of the 
claim.  38 C.F.R. § 3.159 (b)(4) (2006). 

Once the duty to notify is satisfied and claimant is given 
the opportunity to submit information and evidence in support 
of the claim, all due process concerns with regard to this 
matter have been satisfied.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (2006) (harmless error).  As the 
content requirements of the VCAA have been collectively 
satisfied in this case, any error in not providing a single 
notice to the veteran covering all content requirements is 
harmless error.

To fulfill its duty to assist, the RO obtained the veteran's 
service medical records, DD Form 214, private medical 
records, and the VA medical records.  In addition, the 
veteran was afforded VA Compensation and Pension Examinations 
regarding diabetes on May 2002, October 2004, and February 
2006.  The Board observes that there was no VA examination 
conducted in conjunction with the issue of PTSD.  Under the 
VCAA, VA is required to provide a medical examination or 
obtain a medical opinion based upon a review of the evidence 
of record if VA determines it is necessary to decide the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2006).  For reasons discussed in greater detail 
below, the Board finds that the medical evidence of record, 
which consists of the service medical records, private 
medical records and VA medical records referenced above, is 
sufficient to evaluate the veteran's claims and a VA 
examination is not required.

The Board notes that the veteran requested a Board hearing in 
July 2003, however he withdrew his hearing request in a 
signed statement dated in January 2006.  The claimant has not 
made the RO or the Board aware of any other evidence relevant 
to this appeal that needs to be obtained.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to this 
claim.  The Board further finds that the RO complied with its 
June 2005 Remand.  Stegall v. West, 11 Vet. App. 268 (1998). 
Accordingly, the Board will proceed with appellate review.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). This may be shown 
by affirmative evidence showing inception or aggravation 
during service or through statutory presumptions.  Id.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Diabetes Mellitus

In this case, to establish service connection for diabetes 
mellitus, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

Where a veteran served 90 days or more during a period of war 
and diabetes mellitus becomes manifest to a degree of 10 
percent or more within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in or aggravated by service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of 
Vietnam (Vietnam) during the Vietnam era will be considered 
to have been incurred in service.  38 U.S.C.A. § 1116(a)(1).  
The presumption requires exposure to an herbicide agent and 
manifestation of the disease to a degree of 10 percent or 
more within the time period specified for each disease.  
38 C.F.R. § 3.307(a)(6)(ii).  The presumption may be rebutted 
by affirmative, though not necessarily conclusive, evidence 
to the contrary.   38 U.S.C.A. § 1113(a); 38 C.F.R. 
§ 3.307(d).  

Type 2 diabetes is a disease associated with herbicide 
exposure for purposes of the presumption.  38 C.F.R. 
§ 3.309(e).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to an 
herbicide agent containing dioxin, such as Agent Orange, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii).  Furthermore, even if 
a veteran does not have a disease listed at 38 C.F.R. 
§ 3.309(e), he or she is presumed to have been exposed to 
herbicides if he or she served in Vietnam between January 9, 
1962, and May 7, 1975, unless there is affirmative evidence 
to establish that the veteran was not exposed to any such 
agent during that service.  See 38 U.S.C.A. § 1116(f).  

"Service in the Republic of Vietnam" includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  

The veteran's personnel records indicate that the veteran 
served in Vietnam from October 1968 to November 1969.  The 
veteran was involved in Vietnam Counter-Offensive Phase VI, 
Tetcounter-Offensive 69, Vietnam Summer-Fall 69 and Unnamed 
Campaign 69.  The veteran received a National Defense Service 
Medal, Expeditionary Badge/Rifle Bar, Vietnam Service Medal 
with three Bronze Service Stars, Vietnam Campaign Medal with 
60 Device and two O/S Bars.  

In January 1968, the veteran did not report diabetes prior to 
service.  In a January 1968 medical examination for 
enlistment purposes, the veteran was clinically evaluated as 
normal and qualified for enlistment.  In November 1970, the 
veteran did not report diabetes.  In a November 1970 medical 
examination, the veteran was clinically evaluated as normal.  
In December 1970, the veteran was found physically qualified 
for separation or re-enlistment without re-examination.  

The veteran also served in the reserves and had a medical 
examination upon separation from the reserves.  In April 
1974, the veteran did not report diabetes and described his 
health as good.  In an April 1974 medical examination for 
separation purposes the veteran was clinically evaluated as 
normal but found not qualified for enlistment because he was 
overweight.  The remaining service medical records are silent 
regarding a diagnosis of or treatment for diabetes.  

Private hospital records dated in August 1996 diagnosed the 
veteran with diabetes mellitus, fully controlled, diabetic 
neuropathy, symptomatic.  

A letter dated in January 2001 from Dr. Magee indicated that 
the veteran developed diabetes in 1975.  

A February 2002 letter from Dr. Britton, a private physician, 
stated that the veteran was diagnosed with diabetes in 1976 
and he treated the veteran for insulin dependant diabetes 
mellitus since 1981.  A March 2002 letter from the same 
physician indicates that the veteran had end stage 
complications of insulin dependent diabetes mellitus.  

In a VA Compensation and Pension Examination dated in May 
2002, the veteran was diagnosed with diabetes mellitus, 
insulin controlled.  The examiner opined that since the 
veteran was 26 years old when he was initially diagnosed with 
diabetes and has required insulin since initial diagnosis, 
there was a possibility of Type 1 diabetes.  

Private medical records dated in August 2003 from Dr. James 
document treatment for diabetic eye disease.  

In October 2003, a Compensation and Pension examiner opined 
after a review of the evidence of record, that it was least 
likely than not that the veteran had manifestations of his 
diabetes in service or within one year subsequent to service.  

Private medical records from Dr. Gibson dated in November 
2004 through March 2006 indicate a diagnosis of diabetes 
mellitus Type II.  

In a VA Compensation and Pension Examination dated in 
February 2006, the examiner found that the veteran had 
insulin dependant diabetes mellitus which was Type 1 diabetes 
mellitus.  The examiner relied on laboratory work, including 
a C-peptide test.  The results of the C-peptide were low, 
which did not support a Type 2 diabetes diagnosis.  The 
examiner opined that the evidence of record supported that 
the veteran's diabetes mellitus is more likely than not Type 
1 and there was no evidence that diabetes began during 
service or within one year of his discharge from service.  

VA medical records dated in August 2002 through March 2007 
indicate that the veteran was diagnosed with insulin 
dependant diabetes mellitus.  In August 2002, November 2002, 
December 2002, March 2003, August 2003, February 2004, 
November 2004 and August 2006 the veteran was specifically 
diagnosed with Type 1 diabetes mellitus.  

Regarding direct service connection, post-service VA and 
private medical records show a diagnosis of diabetes.  The 
Board notes that a majority of the medical opinions indicate 
a diagnosis of diabetes mellitus Type 1.  The Board 
acknowledges Dr. Gibson's diagnosis of Type II diabetes, 
however, the weight of the evidence is against the veteran 
based on the remaining medical evidence of record.  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  The 
Board may favor the opinion of one competent medical expert 
over that of another, if an adequate statement of reasons or 
bases is furnished.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  

The Board has considered Dr. Gibson's diagnosis of Type II 
diabetes, however, Dr. Gibson does not give a reason for his 
diagnosis and there is no indication that he reviewed the 
veteran's medical history or claims file.  Additionally, 
there is no indication that Dr. Gibson performed laboratory 
tests to reach his diagnosis.  As such, given the C-peptide 
test performed by the VA examiner and the majority of the 
medical opinions diagnosing the veteran with Type 1 diabetes, 
the Board attaches greater probative value to the opinion 
provided by the VA physician.  The Board finds, accordingly, 
that the preponderance of the evidence shows that veteran has 
diabetes mellitus, Type 1.  

Additionally, the veteran's service medical records are 
negative for relevant complaints, symptoms, findings or 
diagnoses of diabetes mellitus prior to service or during 
service.  Therefore, there is no indication that the 
veteran's diabetes was incurred in or aggravated by service.  
The medical opinions of record also do not include a medical 
opinion directly linking the veteran's diabetes Type I to 
service.  The evidence of record provides that the onset of 
the veteran's diabetes was in 1975 or 1976, at least 5 years 
after service.  Therefore, the veteran is not entitled to the 
presumption that diabetes Type 1 incurred in service because 
it did not manifest within one year from the veteran's 
separation from service. 

Regarding presumptive service connection due to herbicide 
exposure, the veteran, is presumed exposed to herbicides in 
service, because he served in Vietnam between January 9, 
1962, and May 7, 1975.  The Board finds that the veteran is 
not entitled to service connection on a presumptive basis, 
however, because diabetes Type 1 is not a disease associated 
with herbicide exposure under 38 C.F.R. §§  3.307, 3.309.  

The Board concludes service connection must be denied because 
the preponderance of the evidence is against the veteran's 
claims.  As such, the benefit-of-the-doubt rule does not 
apply, and the claims for service connection for diabetes 
mellitus must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

PTSD

The veteran contends that he has PTSD that is related to his 
service in Vietnam.  For service connection to be awarded for 
PTSD, the record must show: (1) a current medical diagnosis 
of PTSD; (2) medical evidence of a causal nexus between 
diagnosed PTSD and the claimed in-service stressor; and (3) 
combat status or credible supporting evidence that the 
claimed in-service stressor actually occurred.  38 C.F.R. § 
3.304(f).  

As discussed above, entitlement to service connection for a 
disease or injury is limited to cases in which such incidents 
have resulted in a disability.  See 38 U.S.C.A. § 1110.  
Hence, in the absence of proof of a present disability, there 
can be no valid claim for service connection.  Gilpin v. 
West, 155 F. 3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (in the absence of proof of a 
current disease or injury, there can be no valid claim). The 
Board has considered all pertinent evidence in the claims 
file including the service medical records, VA medical 
records, and private medical records.  The medical evidence 
in the record is completely negative for a diagnosis of PTSD.  
The Board finds that there is no evidence of a current PTSD 
disability and no basis on which to grant service connection 
for PTSD.  As such, the veteran's claim for service 
connection for PTSD must be denied because the first 
essential criterion for the grant of service connection, 
competent evidence of the disability, has not been met. 

The Board acknowledges that the appellant is competent to 
give evidence about what he experienced in service and that 
he experienced certain symptoms.  See, e.g., Layno v. Brown, 
6 Vet. App. 465 (1994).  Competency, however, must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  The veteran 
is not, however, competent to diagnose a medical disability 
or render an opinion as to the cause or etiology of a 
disability because he does not have the requisite medical 
knowledge or training.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

Without medical evidence of a current disability, service 
connection cannot be granted.  The preponderance of the 
evidence is against the claim for service connection for 
PTSD, the benefit-of-the-doubt rule does not apply, and the 
claims for service connection for PTSD must be denied.  See 
38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for diabetes mellitus Type I, including 
due to herbicide exposure, is denied. 

Service connection for PTSD is denied.  



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


